DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims the word “level” is used, when what is really meant is cost (see dependent claim 3 “a same or lower cost than the first level”). Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “level” in claims 1-18 is used by the claim to mean “cost,” while the accepted meaning, in the context of an energy system is a “charging speed/rate”. The term is indefinite because the specification does not clearly redefine the term.
Claim 4 recites “wherein the charging station providing the second amount of energy is different from the charging station receiving the first amount of energy and comprises another transport, wherein the other transport provides the second amount of energy at a higher cost than the first level”. However, this limitation is contradictory within itself and contradicts the claim from which it depends. A charging station, by the definition of “station” is stationary, and cannot be a transport, which is a mobile device. Furthermore, Applicant is using the same label for two different charging stations which creates antecedent basis issue. Finally, claim 4 contradicts claim 1 from which it depends, which clearly states that the second amount of energy is provided not at a charging station “different from the charging station” but rather at the charging station. It is unclear what meaning is intended by this claim. By liberal use of the definite art (“the”) the claims are specific as to specific “blocks” of energy and specific charging stations. That is, “the second amount of energy” is specific to a block of energy transmitted from a specific transport to a specific charging station. Furthermore, claim 4 is missing an essential step wherein “the transport” provides the “second amount of energy” to the “different” charging station, such that it could provide the “second amount of energy” to “the transport” again. Examiner suggests a thorough revision of claim 4 and/or claim 1 to more clearly indicate what is meant.
Claims 11 and 18 suffer from the same indefiniteness as claim 1, and are therefore rejected for the same reasons. For the purpose of examination, Examiner is interpreting claims 4, 11 and 18 to indicate that at least some energy is transmitted from one transport to a charging station, to the grid, to another charging station, and on to another transport.
For the purpose of examination, Examiner is interpreting 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 contradicts claim 1, from which it depends, which clearly states that the second amount of energy is provided not at a charging station “different from the charging station” but rather at the charging station. The only way for claim 4 to properly work with claim 1 would be if claim 4 was providing a “third” amount of energy to the transport or if the amount of energy was provided to the “different” charging station first before being provided to the transport again (thus a lack of essential steps.
Claims 11 and 18 suffer the same issue with respect to claims 8 and 15, respectively.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 8-9, 12, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. US PGPUB 2017/0259683.
Regarding claims 1, 8 and 15, Shimizu discloses a system [figs. 1-2, charging system 191 comprising optimization system 199 and computing device 200; par. 102], comprising: 
a processor [par. 102, computing device 200]; and 
a memory, coupled to the processor [fig. 2, memory 227, storage 241; par. 105], comprising instructions that when executed by the processor are configured to: 
receive, at a charging station, a first amount of energy from a transport at a first level and at a time [pars. 57, 159, 167 and 189; a vehicle 123 can discharge power to the grid, a home, or residence, which may comprise a charging station (par. 36); the first amount of energy can be discharged when the price (level) of the electricity is higher, at a first time]; and 
provide, at the charging station, a second amount of energy to the transport at a level less than the first level at another time [pars. 57, 159, 167 and 189; a vehicle 123 can charge power from a home, or residence, which may comprise a charging station (par. 36); the second amount of energy can be charged when the price (level) of the electricity is lower, at a second time].
Regarding claim 1, the method steps disclosed therein are deemed as being inherent in the assembly and operation of the prior art, since the prior art of record herein is construed as teaching or suggesting all of the elements as recited in the method claim, as pointed out in regards to claim 8. The claim is accordingly rejected.
Regarding claim 15, the method steps disclosed therein are deemed as being inherent in the assembly and operation of the prior art, since the prior art of record herein is construed as teaching or suggesting all of the elements as recited in the method claim, as pointed out in regards to claim 8. The claim is accordingly rejected.
Furthermore, the Shimizu reference teaches a non-transitory computer readable storage medium storing instructions that when executed by a computer, perform the claimed method steps [par. 105].
	Regarding claims 2, 9 and 16, Shimizu discloses wherein the other time is later than the time [pars. 159, 167, 182 and 189; discharging at a first time when the price is high and then charging at a “lower price for electricity relative to an earlier time”].
Regarding claims 5, 12 and 19, Shimizu discloses notifying, by the charging station, the transport to receive the second amount of energy in response to the charging station detecting a current level of energy from a power grid is less than the first level [fig. 11, pars. 159-161 & 176; analyzing price data and issuing a requirement based on the price data being lower relative to an earlier time such that the vehicle is charged at the lower price (fig. 11, charging at timespan 1110 versus 1120, when the vehicle was discharged), then using the requirement to schedule and execute the charge (par. 176)].

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. US PGPUB 2017/0259683 in view of Chauhdary et al. US PGPUB 2014/0312847.
	Regarding claims 3, 10 and 17, Shimizu does not explicitly disclose wherein the charging station comprises energy storage, wherein the energy storage provides the second amount of energy to the transport in response to a current cost of energy from a power grid is greater than the first level, and wherein the power grid provides the second amount of energy to the transport in response to the current cost of energy from the power grid has a same or lower cost than the first level.
	However, Chauhdary discloses a vehicle to grid power exchange system [fig. 1] wherein the charging station comprises energy storage [fig. 1, home power storage device 400 which comprises a battery 440 (fig. 4), pars. 53, 56, 60 & 63], wherein the energy storage provides the second amount of energy to the transport in response to a current cost of energy from a power grid is greater than the first level [pars. 294-299; in response to the price of grid energy being above the cost of charging the home power storage device (the first level, the energy stored in the HPS 400 can come from the vehicle 100, par. 56), instead of charging the vehicle with grid energy, the vehicle is charged with energy from the home power storage device 400], and wherein the power grid provides the second amount of energy to the transport in response to the current cost of energy from the power grid has a same or lower cost than the first level [pars. 294-299; in response to the price of grid energy being below the cost of charging the home power storage device (the first level), instead of charging the vehicle with HPS  energy, the vehicle is charged with energy from the grid].
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Shimizu to further include  wherein the charging station comprises energy storage, wherein the energy storage provides the second amount of energy to the transport in response to a current cost of energy from a power grid is greater than the first level, and wherein the power grid provides the second amount of energy to the transport in response to the current cost of energy from the power grid has a same or lower cost than the first level for the purpose of using supply from the power grid when it is cheaper and using supply from the local storage when it is cheaper, as taught by Chauhdary (pars. 294-299).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. US PGPUB 2017/0259683 in view of Dunlap et al. US PGPUB 2009/0177595.
	Regarding claims 4, 11 and 18, Shimizu discloses providing the second amount of energy at a higher cost than the first level [pars. 159 & 167; providing energy to the grid from a vehicle, at a higher cost than at it which it was purchased, the energy could be provided to another vehicle from the grid (“one or more PEVs”, par. 30)].
	Shimizu does not explicitly disclose wherein the charging station providing the second amount of energy is different from the charging station receiving the first amount of energy and comprises another transport, wherein the other transport provides the second amount of energy.
	However, Dunlap discloses a vehicle to grid power exchange system [fig. 1] wherein the charging station providing the second amount of energy is different from the charging station receiving the first amount of energy and comprises another transport
, wherein the other transport provides the second amount of energy [fig. 1; a vehicle 26 can provide energy (see double-headed arrows) to grid 14 which can provide energy to another vehicle 26; pars. 28-29, “The buying and selling of electric current may also take place between two vehicles 26 through two metering devices 22”].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Shimizu to further include  wherein the charging station providing the second amount of energy is different from the charging station receiving the first amount of energy and comprises another transport, wherein the other transport provides the second amount of energy for the purpose of allowing and metering energy transfer between two vehicles, as taught by Dunlap (par. 28).

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. US PGPUB 2017/0259683 in view of Forbes et al. US PGPUB 2017/0358041. 
	Regarding claims 6 and 13, Shimizu discloses the second amount of energy, the level less than the first level [pars. 57, 159, 167 and 189; a vehicle 123 can charge power from a home, or residence, which may comprise a charging station (par. 36); the second amount of energy can be charged when the price (level) of the electricity is lower, at a second time].
	Shimizu does not explicitly disclose creating a first blockchain transaction, by the charging station, to record the first amount of energy, the first level, and the time; creating a second blockchain transaction, by the charging station, to record the second amount of energy, and the other time; and validating the first and second blockchain transactions, by a peer group comprising the transport and charging station.
	However, Forbes discloses a vehicle to grid power system [fig. 1; par. 202 & 268 “allows for receiving, delivering, and/or discharging power from a mobile power storage device”] which creates a first blockchain transaction, by the charging station, to record the first amount of energy, the first level, and the time [pars. 12, 14, 131-132, 134, 246 & 251-252; using the blockchain as a distributed ledger to record power transactions within a network that includes vehicles (par. 202), the grid (fig. 1), and charging stations (charging terminal, par. 194); the ledger is distributed, thus each node in the network acts a ledger processing node (par. 246)];
creating a second blockchain transaction, by the charging station, to record the second amount of energy, and the other time [pars. 12, 14, 131-132, 134, 246 & 251-252; using the blockchain as a distributed ledger to record power transactions within a network that includes vehicles (par. 202), the grid (fig. 1), and charging stations (charging terminal, par. 194); the ledger is distributed, thus each node in the network acts a ledger processing node (par. 246)]; and 
validating the first and second blockchain transactions, by a peer group comprising the transport and charging station [pars. 14, 134 & 270; all the grid elements act as distributed processing nodes for the ledger, validating data].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Shimizu to further include creating a first blockchain transaction, by the charging station, to record the first amount of energy, the first level, and the time; creating a second blockchain transaction, by the charging station, to record the second amount of energy, and the other time; and validating the first and second blockchain transactions, by a peer group comprising the transport and charging station for the purpose of providing a decentralized database capable of handling microtransactions as well as large transactions and unlocking monopoly power over the information, as taught by Forbes (pars. 246 & 250).
	Regarding claims 7 and 14, Shimizu does not explicitly disclose committing the first and second blockchain transactions to a shared ledger.
	However, Forbes as applied in claims 6 and 13, respectively discloses committing the first and second blockchain transactions to a shared ledger [pars. 12, 14, 131-132, 134, 246 & 251-252; using the blockchain as a distributed ledger to record power transactions within a network that includes vehicles (par. 202), the grid (fig. 1), and charging stations (charging terminal, par. 194); the ledger is distributed, thus each node in the network acts a ledger processing node (par. 246)].
	Regarding claim 20, Shimizu discloses the second amount of energy, the level less than the first level [pars. 57, 159, 167 and 189; a vehicle 123 can charge power from a home, or residence, which may comprise a charging station (par. 36); the second amount of energy can be charged when the price (level) of the electricity is lower, at a second time].
	Shimizu does not explicitly disclose creating a first blockchain transaction, by the charging station, to record the first amount of energy, the first level, and the time; creating a second blockchain transaction, by the charging station, to record the second amount of energy, and the other time; and validating the first and second blockchain transactions, by a peer group comprising the transport and charging station.
	However, Forbes discloses a vehicle to grid power system [fig. 1; par. 202 & 268 “allows for receiving, delivering, and/or discharging power from a mobile power storage device”] which creates a first blockchain transaction, by the charging station, to record the first amount of energy, the first level, and the time [pars. 12, 14, 131-132, 134, 246 & 251-252; using the blockchain as a distributed ledger to record power transactions within a network that includes vehicles (par. 202), the grid (fig. 1), and charging stations (charging terminal, par. 194); the ledger is distributed, thus each node in the network acts a ledger processing node (par. 246)];
creating a second blockchain transaction, by the charging station, to record the second amount of energy, and the other time [pars. 12, 14, 131-132, 134, 246 & 251-252; using the blockchain as a distributed ledger to record power transactions within a network that includes vehicles (par. 202), the grid (fig. 1), and charging stations (charging terminal, par. 194); the ledger is distributed, thus each node in the network acts a ledger processing node (par. 246)]; 
validating the first and second blockchain transactions, by a peer group comprising the transport and charging station [pars. 14, 134 & 270; all the grid elements act as distributed processing nodes for the ledger, validating data]; and
committing the first and second blockchain transactions to a shared ledger [pars. 12, 14, 131-132, 134, 246 & 251-252; using the blockchain as a distributed ledger to record power transactions within a network that includes vehicles (par. 202), the grid (fig. 1), and charging stations (charging terminal, par. 194); the ledger is distributed, thus each node in the network acts a ledger processing node (par. 246)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Shimizu to further include creating a first blockchain transaction, by the charging station, to record the first amount of energy, the first level, and the time; creating a second blockchain transaction, by the charging station, to record the second amount of energy, and the other time; validating the first and second blockchain transactions, by a peer group comprising the transport and charging station; and committing the first and second blockchain transactions to a shared ledger for the purpose of providing a decentralized database capable of handling microtransactions as well as large transactions and unlocking monopoly power over the information, as taught by Forbes (pars. 246 & 250).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hafner et al. US PGPUB 2009/0229900 disclose a vehicle to grid power system wherein current and future costs of available energy sources are used to determine whether to charge or discharge the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859